Citation Nr: 1209225	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, also claimed as secondary to service-connected bilateral knee and lumbar spine disabilities.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

Within the August 2009 rating decision, the Veteran was denied service connection for depression.  However, a claim for service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Veteran's claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disorder.

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

First, the Veteran contends that he has a right ear hearing loss due to acoustic trauma from service as a tank crewman.

The Veteran's DD Form 214 shows that he served as a tank crewman and received the National Defense Service Medal and Vietnam Service Medal with 1 star.  While those awards indicate service, they do not necessarily denote combat.  However, in an August 2009 rating decision, the RO conceded the Veteran's exposure to "military job noise."  However, even if the Veteran was exposed to acoustic trauma in service, a nexus between his current disabilities and the in-service exposure to acoustic trauma must be shown.

The service treatment records include a March 1973 note that reflects a complaint of wax in the right ear.  However, the service treatment records are negative for any findings, complaints, symptoms, or any diagnosis of right ear hearing loss.

VA treatment records include a June 2009 audiology consultation report that reflects the Veteran's report of trouble hearing and a history of military acoustic trauma and occupational noise exposure with the use of hearing protection.  Audiometric testing revealed hearing sensitivity essentially within normal limits with a mild hearing loss noted at 8000 kilohertz, bilaterally.

On VA audiology examination in September 2009, the Veteran presented with a history of hearing loss since 1974.  He claimed that his symptoms began during service from exposure to loud sounds.  While serving as a tank driver, he contended that he fired weapons with both hands without the aid of hearing protection.  After service, he worked for an airline and as a welding inspector in an oil field with the benefit of hearing protection.  Recreationally, he used hearing protection with loud recreational equipment.  He was diagnosed with normal hearing in the right ear.

The Veteran underwent a private audiological evaluation in May 2010, at which time he indicated that he served as a tank crewman during service where he was exposed to noise levels that constitute acoustic trauma.  On examination, he was diagnosed with a bilateral sensorineural hearing loss that the audiologist opined was at least as likely as not related to his service.  The rationale provided was that the Veteran's duties as a gun loader and tank crewman constituted acoustic trauma.  The examiner explained that trauma is injury to the hearing within the inner ear caused by excessively loud noise and is a common cause of sensory hearing loss.  The examiner stated that hearing loss is one of the most common symptoms of acoustic trauma.

The Veteran underwent a VA audiological examination in October 2010 at which audiological examination results indicated hearing within normal limits in the right ear.  The examiner noted that the results were within test/retest variability of an audiogram performed in June 2009 which showed hearing within normal limits bilaterally.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of right ear hearing loss during his service, he is not competent to diagnose or to relate any current right ear hearing loss to his active service.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The examiner on remand should specifically reconcile the opinion with the September 2009 VA examination and opinion, the May 2010 private examination and opinion, October 2010 VA examination, and any other opinions of record, and comment on the functional effects caused by any right ear hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Next, the Veteran contends that he has depression that is related to his service-connected bilateral knee and lumbar spine disabilities.

The Veteran's service treatment records are void of findings, complaints, symptoms, or any diagnosis of a psychiatric disorder.  VA treatment records include a May 2009 primary care note which reflects a diagnosis of PTSD.  A June 2009 mental health note reflects diagnoses of adjustment disorder with mixed anxiety and depressed mood, rule out PTSD.  An August 2009 mental health note reflects a diagnosis of adjustment disorder with mixed anxiety and depressed mood.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of psychiatric symptomatology after service, he is not competent to diagnose or to relate any current psychiatric disability to his active service or to his service-connected bilateral knee and lumbar spine disabilities.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, a remand will allow service connection for all current psychiatric disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA treatment records are dated in August 2009.  To aid in adjudication, any subsequent VA treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since August 2009.

2.  Schedule a VA audiology examination to determine the nature and etiology of any current right ear hearing loss.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the September 2009 VA examination and opinion, May 2010 private examination and opinion, and October 2010 VA examination.  All indicated studies should be performed.  The examiner should also fully describe the functional effects caused by the Veteran's right ear hearing loss.  Specifically, the examiner should provide the following information:

(a) Diagnose any current right ear hearing loss.

	(b) Is it at least as likely as not (50 percent or 
more probability) that any right ear hearing loss was incurred in or is due to or the result of the Veteran's active service, including in-service acoustic trauma as a tank crewman?  The examiner must consider the Veteran's statements and June 2011 testimony regarding the incurrent of right ear hearing loss, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Schedule a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any current acquired psychiatric disorder.  The examiner should review the claims file and should note that review in the report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following opinions:

(a)  Diagnoses all current psychiatric disorders and provide a full multiaxial diagnosis pursuant to DSM-IV.

(b)  For each psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the psychiatric disorder was incurred in or is due to or the result of the Veteran's service or was present during his service.  The examiner must consider the Veteran's statements regarding the incurrence of a psychiatric disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent or more probability) that any psychiatric disorder is proximately due to or the result of the service-connected bilateral knee and lumbar spine disabilities?

(d)  Is it at least as likely as not (50 percent or more probability) that any psychiatric disorder has been aggravated (increased in severity beyond the natural progress of the condition) by the service-connected bilateral knee and lumbar spine disabilities?

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

